Citation Nr: 0511577	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  The appellant's 
spouse died in January 1993.  The service department has 
reported that he was in missing status from November 7, 1944, 
to January 8, 1945; had recognized guerrilla service from 
January 9 to September 14, 1945; and had Regular Philippine 
Army service from September 15 to December 6, 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which, in pertinent part, denied 
the appellant's claim of entitlement to non-service-connected 
death pension benefits.  

Based upon the types and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."

In the May 2003 substantive appeal, the appellant requested a 
hearing to be held in Washington, DC, before a Veterans Law 
Judge.  In a letter from the Board dated in February 2004, 
she was notified that her requested hearing was scheduled for 
March 25, 2004.  The appellant failed to report for that 
hearing, without explanation or a subsequent request for 
hearing.  

The case was previously the subject of an April 5, 2004, 
Board decision, in which the claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits were denied, and the claim 
for death pension benefits was remanded to the RO.  It 
appears that the appellant has appealed, to the U.S. Court of 
Appeals for Veterans Claims, the portion of the Board's 
decision which denied cause-of-death and accrued benefits.  
Those matters are not now before the Board.

On April 19, 2005, the Board vacated the remand portion of 
the April 5, 2004, Board decision, on the basis that concerns 
as to due process in the development of the appeal had been 
met by the issuance of a Statement of the Case by the RO.  
The Board is satisfied that all procedural requirements have 
been satisfied, and the claim will be adjudicated on the 
merits in the present decision, on a de novo basis.  


FINDINGS OF FACT

1.  The decedent died in January 1993.  According to the 
death certificate, the disease or condition directly leading 
to his death was arteriosclerotic heart disease - natural 
causes.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran was in missing status from 
November 7, 1944, to January 8, 1945; had recognized 
guerrilla service from January 9 to September 14, 1945; and 
had Regular Philippine Army service from September 15 to 
December 6, 1945.

3.  At the time of his death, the decedent was not service 
connected for any disabilities.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  However, in that same 
opinion the VA General Counsel held that the VCAA need not be 
applied when the law, and not the evidence, is dispositive of 
the outcome of a claim.  See VAOPGCPREC 7-2004, at 5 (July 
16, 2004).  In this case, a VCAA letter was issued in October 
2002, prior to the adjudication of the appellant's claim.  In 
a statement signed by the appellant in September 2003, she 
indicated that she had no additional evidence to submit.

The claim being pursued on appeal is whether the appellant 
has legal entitlement to VA non-service-connected death 
pension benefits.  The case therefore hinges upon a 
determination as to whether the decedent had recognized 
service to establish basic eligibility for such benefits for 
his surviving spouse, by virtue of the types and dates of his 
service.  See 38 C.F.R. § 3.40.  As will be shown in the 
discussion below, the appellant's lack of basic eligibility 
for any VA benefits is so clear that there can be no 
prejudice in not engaging in further VCAA notice or action.  
See Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), 
holding that any error in applying the VCAA is nonprejudicial 
where the facts are not in dispute and the facts averred 
could not conceivably lead to a different result.  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002), to the 
effect that the VCAA is not applicable to a claim in which 
the law, and not the evidence, is dispositive of the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Although the 
VCAA applies to all cases pending with VA on or after the 
date of its enactment in November 2000, VA needs to remand a 
case only where the claimant might have additional 
information or evidence which is necessary to substantiate 
the claim.  See Pelegrini v. Principi, supra.  In the present 
case, however, the Board believes the applicable facts and 
law do not warrant further notice and/or development pursuant 
to the VCAA.  In this regard, no amount of notice or 
assistance can change the appellant's legal status.  The 
legal outcome of this claim clearly will be dictated by the 
existing law regardless of any further notice the appellant 
might receive.

In view of the foregoing, a remand under the VCAA would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  Such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

In September 2002, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534.  The decedent died in January 1993.  According to the 
death certificate, the disease or condition directly leading 
to his death was arteriosclerotic heart disease - natural 
causes.

In a June 2003 response to VA's inquiry, the NPRC certified 
that the decedent had missing status from November 7, 1944, 
to January 8, 1945; had recognized guerrilla service from 
January 9 to September 14, 1945; and had Regular Philippine 
Army service from September 15 to December 6, 1945.  

Documents from the Philippine Armed Forces include a 
September 1945 Affidavit for Philippine Army Personnel which 
indicates that the decedent served from November 1944 to 
September 1945.  A Guerrilla Verification Slip reflects that 
the unit date of recognition was January 9, 1945, revised to 
October 1, 1943.  Also on file is a personnel record which 
reflects that the decedent performed various duties with the 
U.S. Armed Forces and U.S. Air Force from 1947-1965, in a 
civilian capacity.  

In a statement from the appellant received in March 2003, she 
indicated that the decedent served with the 121st Infantry, 
USAFIP, from which he was honorably discharged in December 
1945; then he served with the Philippine Army Air Force, 1st 
Hospital Company, from 1946-1947; 14th Communication Squadron 
Command from December 1947 to April 1948, and from April 1948 
until October 1950; and thereafter he served with the regular 
component of active military personnel, U.S. Air Force, until 
1966 when he was discharged due to disability.  She provided 
copies of documents showing the veteran's employment by U.S. 
military installations, in a civilian capacity, including as 
a timekeeper, radio repairman, and communications specialist.

III.  Pertinent Law and Regulations

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

IV.  Analysis

As noted above, the service department, through the NPRC, has 
certified that the decedent had missing status from November 
7, 1944, to January 8, 1945; had recognized guerrilla service 
from January 9 to September 14, 1945; and had Regular 
Philippine Army service from September 15 to December 6, 
1945.  The service department's determination is binding on 
VA.  The Court of Appeals for Veterans Claims has held that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Review of the record discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the veteran's service.

In addition, the Board notes that the official documents do 
not indicate that the decedent had any active military 
service that would render the appellant eligible for pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 
C.F.R. § 3.8(a).  Persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress. shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
non-service-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).  The Board notes that 
USAFFE service is not the same as service in the U.S. Armed 
Forces, nor is civilian employment with the U.S. Armed 
Forces.  Therefore, the Board finds that the appellant is not 
eligible for the requested benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for death pension is 
precluded based upon the service of the decedent.  Therefore, 
the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


